Citation Nr: 1827113	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-05 244	)	DATE
	)
	)


THE ISSUE

Whether an August 2009 decision of the Board of Veterans' Appeals (the Board) that denied the reopening of a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) contains clear and unmistakable error (CUE).

(The issues of entitlement to an effective date earlier than June 13, 2011, for the grant of service connection for PTSD, and entitlement to service connection for hypertension, a kidney disorder, hearing loss, and tinnitus, are the subject of another decision under a different docket number.)


REPRESENTATION

Moving party represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The moving party served on active duty from January 1966 to December 1967. 

This matter comes before the Board based on a January 2015 motion filed by the moving party's counsel that seeks a revision of the August 2009 Board decision on the basis of CUE.  See 38 U.S.C. § 7111 (2012); 38 C.F.R. § 20.1400 et seq. (2017).


FINDING OF FACT

The moving party has failed to show that the applicable statutory and regulatory provisions existing at the time of the August 2009 Board decision that denied the reopening of a claim of entitlement to service connection for PTSD were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSION OF LAW

The Board's August 2009 decision does not contain CUE regarding the denial of the reopening of a claim of entitlement to service connection for PTSD.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The moving party contends that the Board decision was clearly and unmistakably erroneous in denying the reopening of a claim of entitlement to service connection for PTSD.




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C. § 5100 (2012), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the moving party's CUE claim is not subject to the provisions of the VCAA.

The moving party and his counsel have been accorded sufficient opportunity to present the moving party's contentions.  In January 2015, the moving party's counsel presented a four-page CUE motion.  There is no indication that the moving party and his counsel have further argument to present.



Pertinent law and regulations

Board CUE

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C. § 7111; 38 C.F.R. §20.1400.

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Pertinent law and regulations in effect at the time of the 2009 Board decision 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2002).  Pursuant to 38 U.S.C. § 5108 (2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108 (2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (2009).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2002).

In order for a claim for service connection for PTSD to be successful there must be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App 128 (1997).  

Analysis

The moving party's counsel argues that the Board did not provide proper reasons and bases for its decision.  The counsel notes that it is clear that the Board used the same analyses from the previous denials by the Department of Veterans Affairs (VA) and simply cited a lack of diagnosis for its reasons and bases.  The counsel asserts that the Board's analysis was inadequate because the Board stated that the VA treatment records obtained between an April 1996 claim and a January 1997 denial "did not show that [the moving party] was diagnosed with PTSD."  January 2015 CUE motion, page 2.  The counsel argues that a December 5, 1996, VA treatment record is new evidence of PTSD because that record shows the Veteran was attending a PTSD group.  The counsel states that while this record did not provide a diagnosis, the record is new and material evidence.  The counsel argues in essence that had the Board found that the December 5, 1996, treatment record to be new and material evidence, the 1996 claim would have been still pending and that a remand would have been ordered with a directive for an examination.  

The moving party's counsel further argues that the August 2009 Board decision contains CUE because the Board failed to properly apply the well-grounded rule to the April 1996 claim by not providing the Veteran an examination in regard to that claim.

The moving party's counsel is essentially arguing that the January 1997 rating decision denying the reopening of a claim of service connection for PTSD was incorrect and that the Board should have found that there was new and material evidence based on the evidence of record at the time of the January 1997 rating decision.  The Board, however, found in the August 2009 decision that the January 1997 rating decision is final because the Veteran did not file a substantive appeal on that denial.  The moving party and his counsel have not presented any argument showing that the January 1997 rating decision was not final because the moving party had perfected an appeal of that denial or had submitted new and material evidence within one year of that denial of the January 1997 denial that was not considered by VA in its March 1997 statement of the case.  Thus, there is no allegation of CUE as to the Board's finding of the finality of the January 1997 rating decision.

Since the Board found that the January 1997 rating decision was final and because there was no allegation of CUE in the January 1997 rating decision at the time of the August 2009 decision, the Board was not supposed to readjudicate whether new and material evidence was submitted at the time of the January 1997 rating decision.  Instead, the Board only had to adjudicate whether new and material evidence has been submitted since the January 1997 rating decision.  The moving party's counsel is not arguing that any evidence submitted since the January 1997 that was of record at the time of the August 2009 decision is new and material evidence.  Furthermore, the moving party's counsel is not arguing that the evidence of record at the time of the August 2009 decision is sufficient to grant service connection for PTSD. Instead, the counsel argues that if the Board had reopened the claim, then an examination would have likely been ordered that may have resulted in the grant of the claim.

As to the moving party's counsel's argument that the Board improperly applied the well-grounded rule to the April 1996 claim by not providing the Veteran an examination, the Board again notes that the April 1996 claim was no longer pending at the time of the August 2009 decision because the January 1997 rating decision adjudicating that claim was final.

In summary, for the reasons and bases expressed above, the Board finds that the August 2009 decision did not contain CUE as to the denial of the reopening of the claim of entitlement to service connection for PTSD.  The motion is accordingly denied.


ORDER

The motion to revise the August 2009 Board decision that denied the reopening of the claim of entitlement to service connection for PTSD on the basis of CUE is denied.




                       ____________________________________________
	DONNIE R. HACHEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



